DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grab et al. (US 2013/0006869), hereafter “Grab,” in view of Kolan et al. (US 2020/0177694), hereafter “Kolan,” and further in view of Johnson, II, et al. (US 2019/0028552), hereafter “Johnson.”
Regarding claim 1, Grab teaches a method performed by at least one processor that implements a workflow manager of a media system (Grab: 22 of FIG. 7; par 0098), the method comprising:	obtaining a description that includes at least one descriptor that indicates capabilities of an entity of the media system, the entity being a media processing entity (Grab: 180, 181 of FIG. 7; par 0103), a media source, or a media sink, and the entity including at least one processor (Grab: 30 of FIG. 3; 170 of FIG. 7; par 0104 [A server may determine the playback capabilities based on a combination of the product ID, the constant, and the variable product descriptor tags.]);	determining the capabilities of the entity based on the at least one descriptor (Grab: 170 of FIG. 7; par 0104 [A server may determine the playback capabilities based on a combination of the product ID, the constant, and the variable product descriptor tags.]); and	managing a media processing workflow based on the determining (Grab: par 0104 […the identified capabilities can be utilized to select streams appropriate to the specific device from a set of available streams…]); 	wherein the at least one descriptor includes a first descriptor that indicates [functions] supported by the entity (Grab: PT10 of FIG. 2A; par 0076, 0104).	Grab does not explicitly teach: 	a first descriptor that indicates at least one function repository supported by the entity, and 	the determining comprises determining the capabilities of the entity by retrieving, based on the first descriptor, a list of functions that are supported by the entity from the at least one function repository. 	Kolan teaches: 	determining comprises determining the capabilities of the entity by retrieving a list of functions that are supported by the entity from the at least one function repository (Kolan: 505, 510 of FIG. 5; par 0081, 0102, 0103).An API method can be used to view details of a specific execution endpoint based on a unique ID. The details can include…functions loaded at the execution endpoint…]); and 	determining comprises determining the capabilities of the entity by retrieving, An API method can be used to view details of a specific execution endpoint based on a unique ID. The details can include…functions loaded at the execution endpoint…]). 	It would have been obvious to one of ordinary skill in the art to retrieve the function list of Grab-Kolan using the API method of Johnson with predictable results. One would be motivated to make the combination because it would have been readily apparent that any of a variety of procedures could have been used to acquire the function list of Grab-Kolan. Accordingly, implementing the API of Johnson within the Grab-Kolan system would have amounted to simple substitution of one known element for another with predictable results. One would further be motivated to make the combination to provide an additional means for addressing/identifying the entities performing the functions. One would still further be motivated to make the combination in view of the substantial similarity of the references. Both Grab-Kolan and Johnson relate to remote function execution in a network environment. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Johnson could have been implemented within the Grab-Kolan system with predictable results and a beneficial effect. 

Regarding claim 3, the method of claim 1, wherein	the at least one descriptor further includes a second descriptor that includes 

Regarding claim 4, the method of claim 1, wherein 	the at least one descriptor includes another descriptor that describes functions that are supported by the entity (Grab: PT10 of FIG. 2A; par 0076, 0104). 

Regarding claim 5, the method of claim 4, wherein	the at least one descriptor further includes a second descriptor that includes parameters that describe hardware or software capabilities of the entity (Grab: PT10 of FIG. 2A; par 0076, 0104). 

Regarding claim 11, a workflow manager of a media system, the workflow manager comprising: 	at least one processor (Grab: par 0085); and 	memory comprising computer code, the computer code comprising (Grab: par 0085): 	obtaining code configured to cause the at least one processor to obtain a description that includes at least one descriptor that indicates capabilities of an entity of the media system, the entity being a media processing entity (Grab: 180, 181 of FIG. 7; par 0103), a media source, or a media sink, and the entity including at least one processor (Grab: 30 of FIG. 3; 170 of FIG. 7; par 0104 [A server may determine the playback capabilities based on a combination of the product ID, the constant, and the variable product descriptor tags.]); 	determining code configured to cause the at least one processor to determine the capabilities of the entity based on the at least one descriptor (Grab: 170 of FIG. 7; par 0104 [A server may determine the playback capabilities based on a combination of the product ID, the constant, and the variable product descriptor tags.]); and 	managing code configured to cause the at least one processor to manage a media processing workflow of the media system based on the capabilities determined (Grab: par 0104 […the identified capabilities can be utilized to select streams appropriate to the specific device from a set of available streams…]); 	wherein the at least one descriptor includes a first descriptor that indicates at least one function repository supported by the entity (Johnson: 530 of FIG. 5B; par 0081, 0087, 0191 [An API method can be used to view details of a specific execution endpoint based on a unique ID. The details can include…functions loaded at the execution endpoint…]), and 	the determining code is configured to cause the at least one processor to determine the capabilities of the entity by retrieving, based on the first descriptor, a list of functions that are supported by the entity from the at least one function repository (Kolan: 505, 510 of FIG. 5; par 0081, 0102, 0103; Johnson: 530 of FIG. 5B; par 0081, 0087, 0191). 

Regarding claim 13, the workflow manager of claim 11, wherein 	the at least one descriptor further includes a second descriptor that includes 

Regarding claim 14, the workflow manager of claim 1, wherein 	the at least one descriptor includes another descriptor that describes functions that are supported by the entity (Grab: PT10 of FIG. 2A; par 0076, 0104).

Regarding claim 15, the workflow manager of claim 14, wherein 	the at least one descriptor further includes a second descriptor that includes parameters that describe hardware or software capabilities of the entity (Grab: PT10 of FIG. 2A; par 0076, 0104). 

Regarding claim 20, a non-transitory computer-readable medium storing computer code that is configured to, when executed by at least one processor that implements workflow manager of a media system, cause the at least one processor to (Grab: par 0085):	obtain a description that includes at least one descriptor that indicates capabilities of an entity of the media system, the entity being a media processing entity (Grab: 180, 181 of FIG. 7; par 0103), a media source, or a media sink, and the entity including at least one processor (Grab: 30 of FIG. 3; 170 of FIG. 7; par 0104 [A server may determine the playback capabilities based on a combination of the product ID, the constant, and the variable product descriptor tags.]);	determine the capabilities of the entity based on the at least one descriptor A server may determine the playback capabilities based on a combination of the product ID, the constant, and the variable product descriptor tags.]); and	manage a media processing workflow of the media system based on the capabilities determined (Grab: par 0104 […the identified capabilities can be utilized to select streams appropriate to the specific device from a set of available streams…]), 	wherein the at least one descriptor includes a first descriptor that indicates at least one function repository supported by the entity (Johnson: 530 of FIG. 5B; par 0081, 0087, 0191 [An API method can be used to view details of a specific execution endpoint based on a unique ID. The details can include…functions loaded at the execution endpoint…]), and 	the computer code is configured to cause the at least one processor to determine the capabilities of the entity by retrieving, based on the first descriptor, a list of functions that are supported by the entity from the at least one function repository (Kolan: 505, 510 of FIG. 5; par 0081, 0102, 0103; Johnson: 530 of FIG. 5B; par 0081, 0087, 0191).

Claims 6-10 and 16-19 are rejected as being unpatentable over Grab et al. (US 2013/0006869), in view of Kolan et al. (US 2020/0177694), further in view of Johnson, II, et al. (US 2019/0028552), and further in view of Oyman et al. (US 2021/0105338), hereafter “Oyman.”
Regarding claim 6, Grab-Kolan-Johnson does not teach the method of claim 1, wherein 	the description is obtained by obtaining a JavaScript Object Notation (JSON) Function Repository…Function Discovery API] par 0027, 0032 [The control plane covers the following APIs (REST resources):… Workflow Description Document (WDD), Task Description Document (TDD) and Function Description Document (FDD) as JSON objects.]).	It would have been obvious to one of ordinary skill to adapt the Grab-Kolan-Johnson system to utilize the functions of the NBMP system of Oyman with predictable results. One would be motivated to make the combination in order to allow the system of Grab-Kolan-Johnson to utilize the particular functions and protocols of Oyman, thereby providing the predictable benefit of enhancing the compatibility of the system. A high likelihood of success is anticipated given that both Oyman and Grab-Kolan-Johnson relate to acquiring device information for processing and streaming media data in an NBMP system. Further, in view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Oyman could have been implemented within the Grab-Kolan-Johnson system with predictable results and a beneficial effect.

Regarding claim 7, the method of claim 1, wherein 	the at least one processor implements a Network Based Media Processing (NBMP) workflow manager of an NBMP system, that includes the entity (Kolan: 104 of FIG. 1; par 0025), and	the media processing workflow that is managed by the at least one processor is an NBMP workflow (Kolan: par 0052).

Regarding claim 8, the method of claim 7, wherein 	the entity of the NBMP system is the media processing entity (Kolan: 104 of FIG. 1; par 0052).

Regarding claim 9, the method of claim 7, wherein 	the entity of the NBMP system is the media source or the media sink (Kolan: par 0050).

Regarding claim 10, the method of claim 1, wherein 	the at least one processor implements a Framework for Live Uplink Streaming (FLUS) source of a FLUS system, that includes a FLUS sink as the entity (Kolan: par 0050; Oyman: par 0033).

Regarding claim 16, the workflow manager of claim 11, wherein 
Function Repository…Function Discovery API] par 0027, 0032 [The control plane covers the following APIs (REST resources):… Workflow Description Document (WDD), Task Description Document (TDD) and Function Description Document (FDD) as JSON objects.]).

Regarding claim 17, the workflow manager of claim 11, wherein 	the at least one processor implements a Network Based Media Processing (NBMP) workflow manager of an NBMP system, that includes the entity (Kolan: 104 of FIG. 1; par 0025), and 	the media processing workflow that is managed by the at least one processor is an NBMP workflow (Kolan: par 0052).

Regarding claim 18, the workflow manager of claim 17, wherein 	the entity of the NBMP system is the media processing entity (Kolan: 104 of FIG. 1; par 0052).

Regarding claim 19, the workflow manager of claim 17, wherein 	the entity of the NBMP system is the media source or the media sink (Kolan: par 0050).

Response to Arguments
Applicant’s arguments, filed 14 July 2021, have been fully considered but are moot in view of the new grounds of rejection presented herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454